     Case 2:19-cv-05874-JAT--ESW Document 28 Filed 05/06/20 Page 1 of 4




 1   WO                                                                                     MDR

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Dobson,                                 No. CV 19-05874-PHX-JAT (ESW)
10                            Plaintiff,
11    v.                                              ORDER
12    Charles Ryan, et al.,
13                            Defendants.
14
15   I.     Procedural History
16          On December 23, 2019, Plaintiff Michael Dobson, who is confined in the Arizona
17   State Prison Complex-Eyman in Florence, Arizona, filed a pro se civil rights Complaint
18   pursuant to 42 U.S.C. § 1983 and an Application to Proceed In Forma Pauperis. In a
19   January 10, 2020 Order, the Court denied the deficient Application to Proceed and gave
20   Plaintiff thirty days to either pay the administrative and filing fees or file a complete
21   Application to Proceed In Forma Pauperis.
22          On January 15, 2020, Plaintiff filed a second Application to Proceed In Forma
23   Pauperis. On January 22, 2020, Plaintiff filed a collection of exhibits in a document titled
24   “RE: Paperwork Judge Requested for Brian D. Karth.”1 On January 31, 2020, Plaintiff
25   filed a “Motion for Issu[a]nce of the Subpoena for Medical Records Discovery.” In a
26   February 5, 2020 Order, the Court granted the second Application to Proceed, dismissed
27
28          1
             The Court did not request any paperwork from Plaintiff other than information in
     support of his request to proceed in forma pauperis.
     Case 2:19-cv-05874-JAT--ESW Document 28 Filed 05/06/20 Page 2 of 4




 1   the Complaint because Plaintiff had failed to state a claim, denied without prejudice the
 2   discovery motion, and gave Plaintiff thirty days to file an amended complaint that cured
 3   the deficiencies identified in the Order.
 4            On February 10, 2020, Plaintiff filed a First Amended Complaint and a second
 5   “Motion for Issu[a]nce of the Subpoena for Medical Records Discovery.” In a February
 6   26, 2020 Order, the Court dismissed the First Amended Complaint because Plaintiff had
 7   failed to state a claim, denied without prejudice the discovery motion, and gave Plaintiff
 8   thirty days to file a second amended complaint that cured the deficiencies identified in the
 9   Order.
10            On March 9, 2020, Plaintiff filed a “Motion for Injunction to Stop Deliberate
11   Interference of Surgery Under 18 USC 2283,” which the Court denied in a March 13, 2020
12   Order. Plaintiff also filed a Notice of Appeal from the February 26, 2020 Order.
13            On March 25, 2020, Plaintiff filed a Motion for Extension to Amend. In an April
14   2, 2020 Order, the Court granted the Motion for Extension to Amend and gave Plaintiff an
15   additional thirty days to file his second amended complaint. On April 6, 2020, Plaintiff
16   filed a Motion to Stay Amendment Pending Appeal, which the Court denied in an April
17   20, 2020 Order.
18            On April 24, 2020, Plaintiff filed a Second Amended Complaint. In a May 1, 2020
19   Order, the Court dismissed the Second Amended Complaint and this action because
20   Plaintiff had failed to state a claim. The Clerk of Court entered Judgment the same day.
21   II.      Pending Motion
22            On April 30, 2020, Plaintiff filed a Motion for Leave to Amend
23   Complaint (Doc. 25).2     Plaintiff requests permission to amend his Second Amended
24   Complaint “to name other officials who ignored [his] medical compla[i]nts as these
25   defendants are the cause of injury.” Plaintiff also requests the Court appoint an attorney
26   “for the limited purpose of stating a claim that involves a very sophisticated medical
27
28            2
            Because the Clerk of Court did not docket the Motion until May 1, 2020, the Court
     was unaware of it when the Court issued the May 1, 2020 Order.

                                                 -2-
     Case 2:19-cv-05874-JAT--ESW Document 28 Filed 05/06/20 Page 3 of 4




 1   condition, which expert testimony is required to prove caus[a]tion.” Plaintiff contends he
 2   lacks the legal and medical education to “meet the standard of the ‘sophistication’ of his
 3   injury.”
 4          Plaintiff offers no explanation as to why these “other officials” were not included in
 5   his original Complaint, First Amended Complaint, or Second Amended Complaint and he
 6   has not lodged a third amended complaint that includes any information about these “other
 7   officials” and what they allegedly did or failed to do. Thus, the Court will deny Plaintiff’s
 8   request for permission to amend his Second Amended Complaint.
 9          The Court will also deny Plaintiff’s request for the appointment of counsel. There
10   is no constitutional right to the appointment of counsel in a civil case. See Ivey v. Bd. of
11   Regents of the Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982). In proceedings in forma
12   pauperis, the court may request an attorney to represent any person unable to afford one.
13   28 U.S.C. § 1915(e)(1). Appointment of counsel under 28 U.S.C. § 1915(e)(1) is required
14   only when “exceptional circumstances” are present. Terrell v. Brewer, 935 F.2d 1015,
15   1017 (9th Cir. 1991). A determination with respect to exceptional circumstances requires
16   an evaluation of the likelihood of success on the merits as well as the ability of Plaintiff to
17   articulate his claims pro se in light of the complexity of the legal issue involved. Id.
18   “Neither of these factors is dispositive and both must be viewed together before reaching
19   a decision.” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
20   Having considered both elements, it does not appear at this time that exceptional
21   circumstances are present that would require the appointment of counsel in this case.
22   IT IS ORDERED:
23          (1)    Plaintiff’s Motion for Leave to Amend Complaint (Doc. 25) is denied.
24          (2)    This case must remain closed.
25   ....
26   ....
27   ....
28   ....



                                                  -3-
     Case 2:19-cv-05874-JAT--ESW Document 28 Filed 05/06/20 Page 4 of 4




 1         (3)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
 2   and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
 3   of this decision would be taken in good faith and finds Plaintiff may appeal in forma
 4   pauperis.
 5         Dated this 6th day of May, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -4-
